Citation Nr: 1432057	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO. 09-43 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a left shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1994 to January 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the RO denied an increased rating in excess of 10 percent for a left shoulder disability.

In her September 2009 substantive appeal, the Veteran specifically referenced her claimed cervical spine radiculopathy, service connection for which was denied in an April 2009 rating decision. In December 2009 VA contacted the Veteran for clarification, and she indicated it was not her intention at that time to appeal the April 2009 denial. No subsequent timely notice of disagreement was submitted, and therefore no further action as to that claim is required at this time.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran indicated in her September 2009 substantive appeal that her left shoulder disability has worsened since her October 2007 VA joint examination. Specifically the Veteran has stated that after repetitive motion she experiences increased pain, which limits her ability to use her left shoulder and forces her to rest it. As there is an allegation of an increase in severity of the Veteran's left shoulder disability since her last VA examination, the Board finds it must remand the claim for a new examination to determine the current severity of the disability. See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any pertinent VA and/or private treatment records (i.e., records pertaining to the left shoulder), to include treatment records from the Miami VA Medical Center.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for an examination with an appropriate medical professional to determine the current nature and severity of her service-connected left shoulder disability, to include any associated neurological disorder. The claims folder must be made available to the examiner in conjunction with the examination. All indicated studies, including X-ray and range of motion studies in degrees, should be performed.

The examiner should obtain a detailed clinical history from the Veteran, and specifically inquire as to any neurological symptoms. All pertinent pathology should be noted in the examination report.

Concerning any neurological symptoms, the examiner should, to the extent possible, differentiate between neurological symptoms associated with the service-connected left shoulder disability and those associated with other nonservice-connected disabilities, to include cervical spine radiculopathy.

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and her representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

